Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                                          Examiner’s Amendment

1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2. Authorization for this examiner's amendment was given in a telephone interview with Attorney Doutre, Barbara, Registration No.39505 on 05/23 /2022. 
A. Amend the claims as the following:

 1. (currently amended) A portable communication device, comprising:
a primary processor;
a secondary processor operatively coupled to the primary processor;
a user interface control operatively coupled to the primary processor; and
the primary processor being configured to:
detect a user input feature request in response to the user interface control being activated;
determine whether the user input feature request is one of: 
a primary processor-centric request;
a secondary processor-centric request;
route  a primary processor-centric request to an application of the primary processor in response to the primary processor determining a primary processor-centric request and generate positive user feedback; and
route a secondary processor-centric request from the primary processor to the secondary processor for handling in response to the primary processor determining a secondary processor-centric request;
and generate one of;
 	positive user feedback when the secondary processor-centric request can be handled by the secondary processor; and

by the secondary processor, determining whether the primary processor can handle the user input event as a secondary feature; 
perform the secondary processor-centric request using an available primary processor application and generate a positive user feedback in response to determining that the primary processor application is available; and
generate a negative user feedback in response to determining that the primary  processor application is not available;  
wherein the primary processor is a baseband processor (BP) and the second processor is an applications processor (AP).


2. CANCEL
5. CANCEL
6.( Currently Amended)  The portable communication device of claim [[5]] 1, wherein the user interface control comprises: a user interface button coupled to a user input detector of the BP, the user interface button being mapped for both mission critical features associated with the BP and non-mission critical features associated with the AP, and the mapping being managed by an input routing manager of the primary processor.  
7. ( Currently Amended) The portable communication device of claim [[5]] 1, wherein the user interface control comprises: a push-to-talk (PTT) button coupled to a user input detection of the BP, the PTT button being managed by the by the BP to enable a mission critical PTT application that provides transmission of LMR voice, the mission critical PTT application being available upon power up of the BP; a voice control button coupled to the user input detection of the BP, the voice control button enabling a voice control feature after a predetermined time of BP power up, the voice control feature being managed by the AP, the AP being configured via an AP input routing manager to provide: negative feedback when the voice control button is enabled prior to AP power up; positive feedback when the voice control button is enabled after AP power up.  
8.( Currently Amended)  The portable communication device of claim [[5]] 1, wherein the baseband processor comprises: a user input detector for receiving the user input feature request; an input routing manager operatively coupled to the user input detector, the input routing manager determining the user input feature request as being one of: a mission critical feature request; and a non-mission critical feature request; the input routing manager enabling a mission critical application when the user input feature request is a mission critical feature request; and the input routing manager routing the user input feature request to a first inter-processor communication module when the user input feature request is a non-mission critical feature request.

10.  (currently amended)  A method of managing a user based input to a portable communication device, comprising:
detecting a user input event;
determining, by a baseband processor, that the user input event is a is user input feature request;
determining, by the baseband processor, that the user input feature request is a request for a baseband processor (BP) centric feature or an applications processor (AP) centric feature;
enabling a BP-centric feature by the BP processor when the user input feature request is determined to be a BP-centric feature;
generating a positive user feedback in response to enabling the BP-centric feature by the BP;
determining availability of an applications processor (AP) when the user input feature request is an applications processor (AP) feature request;
routing an AP-centric feature request from the BP  to the AP in response to the AP being available; 
determining whether an AP feature is available; 
when the AP feature is not unavailable, 
when the BP can handle the user input event as a secondary feature, handling the secondary feature by the BP and providing positive user feedback; and
when the BP cannot handle the user input event as a secondary feature, generating negative user feedback.

11.  CANCEL 
B. The following is an examiner’s statement of reasons for allowance:

As to claims 1, 10, the prior art taught by MCLAUGHLIN ( US 20190026737 A1) and BATTULA R K(US 20190278637 A1) do not teach on render obvious the limitations recited in claims 1, 10, when taken in the context of the claims as a whole determine whether the user input feature request is one of: a primary processor-centric request; a secondary processor-centric request; route a primary processor-centric request to an application of the primary processor in response to the primary processor determining a primary processor-centric request and generate positive user feedback; and route a secondary processor-centric request from the primary processor to the secondary processor for handling in response to the primary processor determining a secondary processor-centric request; and generate one of; positive user feedback when the secondary processor-centric request can be handled by the secondary processor; and when the secondary processor-centric request cannot be handled by the secondary processor,
determining whether the primary processor can handle the user input event as a secondary feature; perform the secondary processor-centric request using an available primary processor application and generate a positive user feedback in response to determining that the primary processor application is available; and generate a negative user feedback in response to determining that the primary processor application is not available; wherein the primary processor is a baseband processor (BP) and the second processor is an applications processor (AP) as recited in the independent claims 1, 10. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 10. C. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                        Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM SOUGH can be reached on (571) 272-6799 .The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see  direct. uspte.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194